DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/770,617 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a multilayer electrical steel sheet with surface layers of a composition by mass of Si: 2.5-6.0% and the balance being Fe and impurities and inner layer of a composition by mass of Si: 1.5-4.0% and the balance being Fe and impurities, where the ΔSi between the outer Si content and inner Si content being 0.5% by mass or more, a ΔAl of 0.05 mass% or less, a difference magnetostriction difference Δλ1.0/400 of 0.70 × 10-6 or less, a sheet thickness 
Instant claim 2 recites a Sn or Sb content overlapping claim 1 of the ‘617 application.  Instant claims 3-4 recite a Mo content overlapping claim 2 of the ‘617 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/770,947 (reference application) in view of Oda et al. (JP 2013-159823 – machine translation).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a multilayer electrical steel sheet with surface layers of a composition by mass of Si: 2.5-6.0% and the balance being Fe and impurities and inner layer of a composition by mass of Si: 1.5-5.0% and the balance being Fe and impurities, where the ΔSi between the outer Si content and inner Si content being 0.5% by mass or more, a ΔAl of 0.05 mass% or less, a difference magnetostriction difference Δλ1.0/400 of 0.70 × 10-6 or less, a sheet thickness of 0.03-0.3 mm, and thickness ratio of the surface layer to the inner layer being 0.10-0.70.  This is patentably indistinct of claim 1 of the ‘947 application which recites a multilayer electrical steel sheet with an outer layer of a composition by mass of C: 0.001-0.01%, Si: 2.5-6.0%, and Ti: 0-0.005% and the balance being Fe and impurities and inner layer of a composition by mass of C: 0.001-0.01%, Si: 1.5-5.0%, and Ti: 0-0.005% and the balance being Fe and impurities where the ΔSi between the outer Si content and inner Si content being 0.5% by mass or more and a difference magnetostriction difference Δλ1.0/400 of 0.5 × 10-6
Instant claim 2 recites a Sn and Sb content overlapping claim 3 of the ‘947 application.  Instant claims 3-4 recite a Mo content not specifically claimed by the ‘947 application. 
In a related field of endeavor, Oda teaches a steel plate for motor cores of electromagnetic steel sheets (Paragraphs 1-2).  The steel comprises a silicon-containing double layer on both surfaces of the steel sheet (Paragraph 13) where the surface layer is composed by mass of Si: 4-7%, Al: 3% or less, remainder Fe and inevitable impurities and an inner layer portion composed by mass of Si: 5% or less, Al: 3% or less, and remainder Fe and inevitable impurities and a thickness ratio of the surface layer to the total thickness being 0.1-0.7 (Paragraphs 8-9).  The surface and/or inner layer is also taught to comprise Mo by mass of 0.01% or less as this is taught to prevent iron loss (Paragraph 29) overlapping that which is claimed.  See MPEP 2144.05.
As the instant application, the ‘947 application, and Oda are directed to electromagnetic steel sheets, they are considered analogous.  As such, instant claims 3-4 would have been obvious in view of claims 1 and 3 of the ‘947 application in view of Oda as the claimed Mo content is known to prevent iron loss and one would have had a reasonable expectation of success.

Response to Arguments
Applicant’s arguments, see remarks, filed 11 January 2022, with respect to 35 USC 103 in view of Oda (JP2013-159823 – machine translation) have been fully considered and are persuasive.  The rejection of claims 1-4 has been withdrawn.  -6 or less and has demonstrated that the claimed properties are not inherent to the claimed composition as previously argued by the examiner in the non-final Office action dated 26 October 2021.  Further, a detailed look at the experimental examples provided in Table 1 provides Samples 41 and 44 which has a composition falling within the disclosure of Oda, but have a magnetostriction difference outside the scope of the instant claims.  Accordingly, the prior rejection of Oda is withdrawn.
Applicant's arguments filed 11 January 2022 regarding Double Patenting Rejections have been fully considered but they are not persuasive.  As outlined above, the copending applications are not patentably distinct from the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784